--------------------------------------------------------------------------------

Exhibit 10.52
 
 
SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT (this “Agreement”), made as of the last date set
forth on the signature page hereof, is between KonaRed Corporation, a Nevada
corporation (the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is offering (the “Offering”) up to 12,500,000 units
(“Units”) at a price of $0.04 per Unit or $500,000 (the “Maximum
Offering”).  Each Unit will consist of: (1) one share of the Company’s common
stock (the “Common Stock”); and (2) a five-year warrant to purchase one share of
the Company’s Common Stock exercisable at $0.055 per share (the “Warrant”). The
Units are being offered to an unlimited number of Accredited Investors until the
earlier of: (A) that date upon which subscriptions for the Maximum Offering have
been received and accepted by the Company; (B) February 28, 2016, subject to a
30-day extension at the option of the Company; or (C) that date upon which the
Offering is terminated by the Company.
 
WHEREAS, the Subscriber desires to purchase that number of shares of Units set
forth on the signature page hereof on the terms and conditions hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.              SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY SUBSCRIBER
 
1.1           Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company such number of shares of Units, and the Company agrees to sell the
number of Units to the Subscriber as is set forth on the signature page hereof,
at a per share price equal to $0.04 per Unit (the “Purchase Price”). The
Purchase Price is payable by wire transfer of immediately available funds to:
 
Bank of America
965 Avenida Pico
San Clemente, CA 92673
Tel 949.492.7832
Account name: KonaRed Corporation
Account #:  325015164739
ABA#:  121000358


Investor Name: ________________________
 
1.2           The Subscriber recognizes that the purchase of the Units involves
a high degree of risk including, but not limited to risks relating to the Units,
the Company and its operations.
 
1.3           The Subscriber represents that the Subscriber is an “Accredited
Investor” as such term is defined in Rule 501 of Regulation D (“Regulation D”)
promulgated under the Securities Act, as indicated by the Subscriber’s responses
to the questions contained in Article V hereof.
 
1.4           The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange, or the
Subscriber has employed the services of a “purchaser representative” (as defined
in Rule 501 of Regulation D), attorney and/or accountant to read all of the
documents furnished or made available by the Company both to the Subscriber and
to all other prospective investors in the Units to evaluate the merits and risks
of such an investment on the Subscriber’s behalf; (b) the Subscriber recognizes
the highly speculative nature of this investment; and (c) the Subscriber is able
to bear the economic risk that the Subscriber hereby assumes.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
1.5           The Subscriber hereby acknowledges receipt and careful review of
this Agreement and any documents which may have been made available upon request
(collectively referred to as the “Offering Materials”).  The Subscriber agrees
to the terms of the Warrant.  The Subscriber hereby represents that the
Subscriber has been furnished by the Company during the course of the Offering
with all information regarding the Company, the terms and conditions of the
Offering and any additional information that the Subscriber has requested or
desired to know, and has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.
 
1.6           In making the decision to invest in the Units and the underlying
securities, the Subscriber has relied solely upon the information provided by
the Company in the Offering Materials.  To the extent necessary, the Subscriber
has retained, at its own expense, and relied upon appropriate professional
advice regarding the investment, tax and legal merits and consequences of this
Agreement and the purchase hereunder.  The Subscriber disclaims reliance on any
advertisements of the Offering and statements made or information provided by
any person or entity in the course of Subscriber’s consideration of an
investment other than the Offering Materials.
 
1.7           The Subscriber hereby represents that the Subscriber, either by
reason of the Subscriber’s business or financial experience or the business or
financial experience of the Subscriber’s professional advisors (who are
unaffiliated with and not compensated by the Company or any affiliate or selling
agent of the Company, directly or indirectly), has the capacity to protect the
Subscriber’s own interests in connection with the transaction contemplated
hereby.
 
1.8           The Subscriber hereby acknowledges that the Offering has not been
reviewed by the United States Securities and Exchange Commission (the “SEC”) nor
any state regulatory authority since the Offering is intended to be exempt from
the registration requirements of Section 5 of the Securities Act, pursuant to
Regulation D.  The Subscriber understands that the Units have not been
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Units or any of the underlying securities unless it is registered under the
Securities Act and under any applicable state securities or “blue sky” laws or
unless an exemption from such registration is available.
 
1.9           The Subscriber understands that the Units are being sold to the
Subscriber by reason of a claimed exemption under the provisions of the
Securities Act that depends, in part, upon the Subscriber’s investment
intention. In this connection, the Subscriber hereby represents that the
Subscriber is purchasing the Units for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others.
The Subscriber, if an entity, further represents that it was not formed for the purpose of purchasing the Units.
 
1.10         The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Units and the underlying securities
that such securities have not been registered and setting forth or referring to
the restrictions on transferability and sale thereof contained in this
Agreement.  The Subscriber is aware that the Company will make a notation in its
appropriate records with respect to the restrictions on the transferability of
such Units or the underlying securities. The legend to be placed on each
certificate shall be in form substantially similar to the following:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended and may not be sold, transferred,
pledged, hypothecated or otherwise disposed of in the absence of (i) an
effective registration statement for such securities under said act or (ii) an
opinion of company counsel that such registration is not required.”
 
1.11         The Subscriber understands that the Company will review this
Agreement and is hereby given authority by the Subscriber to make such inquiries
that the Company deems necessary in order to verify the accredited investor
status of the Subscriber and otherwise verify any other information provided to
the Company by the Subscriber. The Subscriber hereby represents that the address
of the Subscriber furnished by Subscriber on the signature page hereof is the
Subscriber’s principal residence if Subscriber is an individual or its principal
business address if it is a corporation or other entity.
 
1.12         The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Units.  This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.13         If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.
 
1.14         The Subscriber acknowledges that if he or she is a Registered
Representative of an FINRA member firm, he or she must give such firm the notice
required by the FINRA’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm in Section 5.3 below.
 
1.15         The Subscriber agrees not to issue any public statement with
respect to the Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.
 
1.16         The Subscriber agrees to hold the Company and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Units or the underlying securities
by the Subscriber in violation of the Securities Act or any applicable state
securities or “blue sky” laws; or (b) any false representation or warranty or
any breach or failure by the Subscriber to comply with any covenant made by the
Subscriber in this Agreement (including the Confidential Investor Questionnaire
contained in Article V herein) or any other document furnished by the Subscriber
to any of the foregoing in connection with this transaction.
 
II.
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1           Organization, Good Standing and Qualification.  The Company is
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to conduct its
business.
 
2.2           Authorization; Enforceability.  The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  All corporate action on the part of the
Company necessary for the (a) authorization execution, delivery and performance
of this Agreement by the Company; and (b) authorization, sale, issuance and
delivery of the Units and the underlying securities contemplated hereby and the
performance of the Company’s obligations hereunder has been taken.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.
 
2.3           No Conflict; Governmental Consents. (a)  The execution and
delivery by the Company of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any
material law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound, or of any provision of the Certificate of Incorporation or the Bylaws of
the Company, and will not conflict with, or result in a material breach or
violation of, any of the terms or provisions of, or constitute (with due notice
or lapse of time or both) a default under, any material lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company.
 
(b)           No consent, approval, authorization or other order of any
governmental authority is required to be obtained by the Company in connection
with the authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Units, except such filings as may be
required to be made with the SEC, FINRA and with any state or foreign blue sky
or securities regulatory authority.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
III.
TERMS OF SUBSCRIPTION

 
3.1           All funds paid hereunder shall be deposited with the Company in
the account identified in Section 1.1 hereof.
 
3.2           At any time on or after the date hereof, the Company may conduct a
closing of the purchase and sale of the Units (a “Closing”) and may conduct
subsequent Closings on an interim basis until the earlier of: (A) that date upon
which subscriptions for the Maximum Offering have been received and accepted by
the Company; (B) February 28, 2016, subject to a 30-day extension at the option
of the Company; or (C) that date upon which the Offering is terminated by the
Company.
 
3.3           The Subscriber understands and agrees that the Company reserves
the right to reject this subscription, in whole or part in any order at any time
prior to the Closing for any reason, notwithstanding the Subscriber’s prior
receipt of notice of acceptance of the Subscriber’s subscription.
 
3.4           Pending any Closings, all funds paid hereunder shall be deposited
by the Company in the account identified in Section 1.1 hereof.  The Subscriber
acknowledges and agrees that this Agreement and any other documents delivered in
connection herewith will be held by the Company. In the event that this
Agreement is not accepted by the Company for whatever reason, which the Company
expressly reserves the right to do, this Agreement, the purchase price received
(without interest thereon) and any other documents delivered in connection
herewith will be returned to the Subscriber at the address of the Subscriber as
set forth in this Agreement. If this Agreement is accepted by the Company, the
Company is entitled to treat purchase price received as an interest free loan to
the Company until such time as the subscription is accepted.
 
IV.
MISCELLANEOUS

 
4.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:
 
if to the Company, to it at:
KonaRed Corporation
1101 Via Callejon #200
San Clemente, CA 92673-4230
Tel 808.212.1553
Attention: John Dawe, Chief Financial Officer

 
if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
4.2           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged.
 
4.3           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.
 
4.4           Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of the Units as herein provided, subject, however,
to the right hereby reserved by the Company to enter into the same agreements
with other Subscribers and to add and/or delete other persons as Subscribers.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.5           NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY
ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS
OF LAW.  IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM
FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE STATE
COURTS LOCATED IN THE STATE OF NEW YORK OR THE FEDERAL COURTS FOR SUCH STATE,
AND ALL RELATED APPELLATE COURTS, THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE
JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.
 
4.6           In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
4.7           The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
4.8           It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
4.9           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
4.10         This Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.
 
4.11         Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.
 
V.
CONFIDENTIAL INVESTOR QUESTIONNAIRE

 
5.1           The Subscriber represents and warrants that he, she or it comes
within one category marked below, and that for any category marked, he, she or
it has truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL.  The Subscriber acknowledges the
significance to the Company of the foregoing representations and answers
contained in the Confidential Investor Questionnaire contained in this Article V
and such answers have been provided under the assumption that the Company will
rely on them.  The undersigned agrees to furnish any additional information
which the Company deems necessary in order to verify the answers set forth
below.
 
Category A  ___
The Subscriber is (i) an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000, exclusive of the value of his or her primary residence or
(ii) a self-directed retirement account (“Retirement Account”) whose
participant’s net worth (or joint net worth with his or her spouse) presently
exceeds $1,000,000.
 
Explanation: In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Category B  ___
The Subscriber is (i) an individual (not a partnership, corporation, etc.) who
had an income in excess of $200,000 in each of the two most recent years, or
joint income with his or her spouse in excess of $300,000 in each of those years
and has a reasonable expectation of reaching the same income level in the
current year or (ii) a Retirement Account and the Retirement Account participant
meets the tests in clause (i).

 
Category C  ___
The Subscriber is a director or executive officer of the Company which is issuing and selling the Units.

 
Category D  ___
The Subscriber is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (i) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (ii) the plan has total assets in
excess of $5,000,000 or (iii) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity):

 
 
 

 
Category E  ___
The Subscriber is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)

 
 
 

 
Category F  ___
The Subscriber is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Units and with total assets in excess of $5,000,000. (describe
entity)

 
 
 

 
Category G  ___
The Subscriber is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Units, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.

 
Category H  ___
The Subscriber is a revocable trust and the grantor is an accredited investor
(describe entity) (please provide the information described beneath Category A
or Category B above for each accredited investor):

 
 
 

 
Category I  ___
The Subscriber is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement and the information described beneath
Category A or Category B above.  (describe entity)

 
 
 

 
Category J  ___
The Subscriber is not within any of the categories above and is therefore not an
accredited investor.

 
The Subscriber agrees that the undersigned will notify the Company at any time
on or prior to the closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete.
 
5.2           SUITABILITY (please answer each question)
 
(a)           For all Subscribers, please state whether you have participated in
other private placements before:
 
YES_______                                           NO_______
 
(b)           Please indicate frequency of such prior participation in the
investments listed below:
 

 
Public Companies
 
Private Companies
       
Frequently
             
Occasionally
             
Never
     



 
 
6

--------------------------------------------------------------------------------

 


 
(c)           For all Subscribers, are you familiar with the risk aspects and
the non-liquidity of investments such as the Units for which you seek to
subscribe?
 
YES_______                                           NO_______
 
5.3           FINRA AFFILIATION.
 
Are you affiliated or associated with an FINRA member firm (please check one):
 
Yes _________                                           No __________
 
If Yes, please describe:
 
_____________________________________________________________________________________
 
*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.
 


_________________________________
Name of FINRA Member Firm
 


By:
___________________________________                           Date:____________________________
Authorized Officer
 
 
 
 
7

--------------------------------------------------------------------------------

 


 
NUMBER OF UNITS _________________ X $0.04 = $____________
 


Dated:                                           , 2016
 

               
Signature
 
Signature (if purchasing jointly)
                 
Name Typed or Printed
 
Name Typed or Printed
                 
Title (if Subscriber is an Entity)
 
Title (if Subscriber is an Entity)
                 
Entity Name (if applicable)
 
Entity Name (if applicable)
                 
Address
 
Address
                 
City, State and Zip Code
 
City, State and Zip Code
                 
Telephone
 
Telephone
                 
Facsimile
 
Facsimile
                 
E-Mail
 
E-Mail
 
               
Tax ID # or Social Security #
 
Tax ID # or Social Security #
 

 
Name in which securities should be issued:
________________________________________
 
Manner in which title is to be held: (check only one)
 
oIndividual Ownership
 
 

Joint Subscription: Entity o   Community Property o   Partnership o   Joint
Tenant with Right of Survivorship (JTWRS) o   Company o   Tenants in Common
(TIC) o   Self-Directed Retirement Account o   Tenants by Entirety (TBE) o  
Trust (If Securities are being subscribed for as a joint o  
Other_________________________ subscription, both parties must sign.) (Complete
Cert. of Signatory–Annex A)

 
This Subscription Agreement is agreed to and accepted as of ________________,
2016.
 

  KonaRed Corporation          
 
By:
             Name:  Shaun Roberts            Title:    Chief Executive Officer  

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
ANNEX A TO EXHIBIT A
 
CERTIFICATE OF SIGNATORY
 
(To be completed if the Units are
being subscribed for by an entity)
 
 
I,____________________________________, am the
__________________________________
 
of
 
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2016
 
 
 
      (Signature)  

 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE SECURITIES
ACT’S REGISTRATION REQUIREMENTS AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION TO THE TRANSFEROR TO SUCH
EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
 
KONARED CORPORATION
 

Warrant Shares: [*] Initial Exercise Date: [*], 2016

 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [*] or its assigns or successors in interest (the “Holder”) is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof (the
“Initial Exercise Date”) and on or prior to the close of business on the
five-year anniversary of the Initial Exercise Date (the “Termination Date”) but
not thereafter, to subscribe for and purchase from KonaRed Corporation, a Nevada
corporation (the “Company”), up to [*] shares (as subject to adjustment
hereunder, the “Warrant Shares”) of Common Stock.  The purchase price of one
share of Common Stock under this Warrant shall be equal to the Exercise Price
(as defined in Section 2(b) hereof).
 
Section 1.             Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Subscription
Agreement (the “Subscription Agreement”).
 
Section 2.             Exercise.
 
a)           Exercise of Warrant.  Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Initial Exercise Date and on or before the Termination Date by
delivery to the Company of a duly executed facsimile copy of the Notice of
Exercise form annexed hereto and within five (5) Trading Days of the date said
Notice of Exercise is delivered to the Company, the Company shall have received
payment of the aggregate Exercise Price of the shares thereby purchased payable
at the Holder’s election by certified or official bank check or by wire transfer
to an account designated by the Company. Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
five (5) Trading Days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased.  The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. The Company shall
use its commercially reasonable efforts to deliver any objection to any Notice
of Exercise Form within two (2) Business Days of receipt of such notice.  The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.
 
b)          Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be $0.055, subject to adjustment hereunder (the
“Exercise Price”).
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
c)          Mechanics of Exercise.
 
i.            Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the Company’s transfer agent (the
“Transfer Agent”), by physical delivery to the address specified by the Holder
in the Notice of Exercise by the date that is five (5) Trading Days after the
latest of (A) the delivery to the Company of the Notice of Exercise, (B)
surrender of this Warrant (if required), and (C) payment of the aggregate
Exercise Price as set forth above (such date, the “Warrant Share Delivery
Date”).   The Warrant Shares shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised, with payment to the Company of the Exercise Price
and all taxes required to be paid by the Holder, if any, pursuant to Section
2(d)(vi) prior to the issuance of such Warrant Shares, having been paid.
 
ii.           Delivery of New Warrants Upon Exercise.  If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.
 
iii.          Rescission Rights.  If the Company fails to cause the Transfer
Agent to transmit to the Holder a certificate or the certificates representing
the Warrant Shares pursuant to Section 2(c)(i) by the Warrant Share Delivery
Date, then the Holder will have the right to rescind such exercise.
 
iv.         No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.
 
d)          Company’s Right to Call this Warrant.  Subject to the terms and
conditions set forth herein, upon twenty (20) days prior written notice to the
Holder (each, a “Call Notice”), the Company shall have the right to call any or
all of the Warrants at a call price of $0.005 per underlying Share (the “Call
Price”).  Warrant holders shall have the period from the date of the Call Notice
until 5 p.m., Eastern Standard time, on the twentieth (20th) day following the
Call Notice (the “Call Date”) to exercise the Warrant pursuant to the terms
hereof.  Any Warrants which have been called but remain unexercised by the Call
Date shall automatically terminate and no longer entitle the Holder to exercise
such Warrant or to receive any consideration therefor, other than the Call
Price.  For any Warrants which are not exercised by the Call Date, the Company
shall promptly as possible following the Call Date pay the Call Price to the
Holder of any Warrants which have been called and not exercised.  The Company
may not deliver a Call Notice unless the closing price on the Common Stock’s
Trading Market is greater than $0.20 per share for twenty consecutive Business
Days.  For purposes of this provision, “Trading Market” shall mean prices quoted
on www.NASDAQ.com..  The Company's right to call the Warrants under this Section
2(f) shall be exercised ratably among the Holders based on each Holder's initial
purchase of Warrants.
 
Section 3.             Certain Adjustments.
 
a)           Adjustments for Stock Splits, Combinations, Certain Dividends and
Distributions.  If the Company shall, at any time or from time to time after the
Initial Exercise Date, effect a split of the outstanding Common Stock (or any
other subdivision of its shares of Common Stock into a larger number of shares
of Common Stock), combine the outstanding shares of Common Stock into a smaller
number of shares of Common Stock, or make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in shares of Common Stock, then, in each event (i) the
number of shares of Common Stock for which this Warrant shall be exercisable
immediately after the occurrence of any such event shall be adjusted to equal
the number of shares of Common Stock that a record holder of the same number of
shares of Common Stock for which this Warrant is exercisable immediately prior
to the occurrence of such event would own or be entitled to receive after the
happening of such event, and (ii) the Exercise Price then in effect shall be
adjusted to equal (A) the Exercise Price then in effect multiplied by the number
of shares of Common Stock for which this Warrant is exercisable immediately
prior to the adjustment divided by (B) the number of shares of Common Stock for
which this Warrant is exercisable immediately after such adjustment.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
b)          Adjustment for Other Dividends and Distributions. If the Company
shall, at any time or from time to time after the Initial Exercise Date, make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in (i) cash, (ii)
any evidences of indebtedness, or any other securities of the Company or any
property of any nature whatsoever, other than, in each case, shares of Common
Stock; or (iii) any warrants or other rights to subscribe for or purchase any
evidences of indebtedness, or any other securities of the Company or any
property of any nature whatsoever, other than, in each case, shares of Common
Stock, then, and in each event, (A) the number of shares of Common Stock for
which this Warrant shall be exercisable shall be adjusted to equal the product
of the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such adjustment multiplied by a fraction (1) the numerator
of which shall be the last closing bid price per share of the Common Stock at
the date of taking such record and (2) the denominator of which shall be such
last closing bid price per share of the Common Stock minus the amount allocable
to one share of Common Stock of any such cash so distributable and of the fair
value (as determined in good faith by the Board) of any and all such evidences
of indebtedness, shares of stock, other securities or property or warrants or
other subscription or purchase rights so distributable, and (B) the Exercise
Price then in effect shall be adjusted to equal (1) the Exercise Price then in
effect multiplied by the number of shares of Common Stock for which this Warrant
is exercisable immediately prior to the adjustment divided by (2) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment. A reclassification of the Common Stock (other than a change in
par value, or from par value to no par value or from no par value to par value)
into shares of Common Stock and shares of any other class of stock shall be
deemed a distribution by the Company to the holders of its Common Stock of such
shares of such other class of stock within the meaning of this Section 3(b) and,
if the outstanding shares of Common Stock shall be changed into a larger or
smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock within the meaning of Section 3(a).
 
c)           ­Adjustments for Reclassification, Exchange or Substitution. If the
Common Stock for which this Warrant is exercisable at any time or from time to
time after the Initial Exercise Date shall be changed to the same or different
number of shares of any class or classes of stock, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for in Section 3(a), Section
3(b), or a reorganization, merger, consolidation, or sale of assets provided for
in Section 3(d)), then, and in each event, an appropriate revision to the
Exercise Price shall be made and provisions shall be made (by adjustments of the
Exercise Price or otherwise) so that, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, in lieu of Warrant Stock,
the kind and amount of shares of stock and other securities receivable upon
reclassification, exchange, substitution or other change, by holders of the
number of shares of Common Stock for which this Warrant was exercisable
immediately prior to such reclassification, exchange, substitution or other
change, all subject to further adjustment as provided herein.
 
d)          ­Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets. If at any time or from time to time after the Initial Exercise Date
there shall be a capital reorganization of the Company (other than by way of a
stock split or combination of shares or stock dividends or distributions
provided for in Section 3(a), and Section 3(b), or a reclassification, exchange
or substitution of shares provided for in Section 3(c)), or a merger or
consolidation of the Company with or into another corporation where the holders
of the Company’s outstanding voting securities prior to such merger or
consolidation do not own over 50% of the outstanding voting securities of the
merged or consolidated entity, immediately after such merger or consolidation,
or the sale of all or substantially all of the Company’s properties or assets to
any other person (an “Organic Change”), then as a part of such Organic Change an
appropriate revision to the Exercise Price shall be made if necessary and
provision shall be made if necessary (by adjustments of the Exercise Price or
otherwise) so that, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, in lieu of Warrant Stock, the kind and amount
of shares of stock and other securities or property of the Company or any
successor corporation resulting from the Organic Change. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 3(d) with respect to the rights of the Holder after the Organic
Change to the end that the provisions of this Section 3(d) (including any
adjustment in the Exercise Price then in effect and the number of shares of
stock or other securities deliverable upon exercise of this Warrant) shall be
applied after that event in as nearly an equivalent manner as may be
practicable.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
e)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
f)           Notice to Holder.
 
i.            Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and any resulting adjustment to the number of Warrant Shares and
setting forth a brief statement of the facts requiring such adjustment.
 
ii.           Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  To the extent
that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.  The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the event triggering such notice  except as may otherwise be expressly
set forth herein.
 
Section 4.             Transfer of Warrant.
 
a)          Transferability.  Subject to compliance with any applicable
securities laws, this Warrant and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company or its
designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations reasonably requested in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant not
so assigned, and this Warrant shall promptly be cancelled.  The Warrant, if
properly assigned in accordance herewith, may be exercised by a new holder for
the purchase of Warrant Shares without having a new Warrant issued.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
b)          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Section 4(a), as to any transfer which may
be involved in such division or combination, the Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice. All Warrants issued on
transfers or exchanges shall be dated the Initial Exercise Date and shall be
substantially identical with this Warrant except as to the number of Warrant
Shares issuable pursuant thereto.
 
c)          Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
d)          Transfer Restrictions. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, comply with the
provisions of applicable securities laws.
 
e)          Representation by the Holder.  The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.
 
Section 5.             Miscellaneous.
 
a)           No Rights as Stockholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i), except as expressly set forth in Section 3.
 
b)          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
c)           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.  “Business Day” means a
day, other than a Saturday or Sunday, on which banks in New York City are open
for the general transaction of business.
 
d)           Authorized Shares.  The Company covenants that, during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation in any
material respect of any applicable law or regulation, or of any requirements of
the
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Trading Market upon which the Common Stock may be listed.  The Company covenants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment for such Warrant Shares in accordance
herewith, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
reasonably necessary or appropriate to protect the rights of Holder as set forth
in this Warrant against impairment.  Without limiting the generality of the
foregoing, the Company will (i) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (ii) take all such action as may be reasonably necessary
or appropriate in order that the Company may validly and legally issue fully
paid and nonassessable Warrant Shares upon the exercise of this Warrant and
(iii) use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof, as may be, reasonably necessary to enable the Company to perform its
obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be reasonably necessary from any public regulatory body
or bodies having jurisdiction thereof.
 
e)           Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of this Warrant and the Subscription Agreement.
 
f)           Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant will have restrictions upon resale
imposed by state and federal securities laws.
 
g)          Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies, notwithstanding the fact that all rights hereunder terminate on the
Termination Date.
 
h)          Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Subscription
Agreement.
 
i)           Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by the Holder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the purchase price of
any Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
 
j)           Remedies.  The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
k)           Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder.  The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
l)           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the prior written consent of the Company and the
holders of a majority of the then outstanding warrants issued pursuant to the
Subscription Agreement.
 
m)          Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 


 

  KONARED CORPORATION               By:
 
    Name: Shaun Roberts     Title: Chief Executive Officer

 
 
 
 
 
 
 
 
 
 

 
 
8

--------------------------------------------------------------------------------

 
 
 
NOTICE OF EXERCISE
 
TO:           KONARED CORPORATION
 
(1)         The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
 
(2)         Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
 
_______________________________
 
(3)         Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.
 
[SIGNATURE OF HOLDER]
 
Name of Investing Entity:
 
________________________________________________________________________
 
Signature of Authorized Signatory of Investing Entity:
 
_________________________________________________
 
Name of Authorized Signatory:
 
 _________________________________________________
 
Title of Authorized Signatory:
 
___________________________________________________________________
 
Date:
 
___________________________________________________________________
 


 


 


 
 
9

--------------------------------------------------------------------------------

 


 
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.  Do not use this form to exercise the
warrant.)
 


 
FOR VALUE RECEIVED, [_______] shares of the foregoing Warrant and all rights
evidenced thereby are hereby assigned to
 


 
_______________________________________________ whose address is
 


 
_______________________________________________________________.
 


 
_______________________________________________________________
 
 


 

                                                                  
Dated:  ______________, _______               Holder’s Signature: 
______________________________________                 Holder’s Address:
______________________________________                                      
______________________________________              

 
 
Signature Guaranteed:  ___________________________________________
 


 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
 
 
10

--------------------------------------------------------------------------------